                          United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


STAR SYSTEMS INTERNATIONAL                       §
LIMITED                                          §
                                                 §   Civil Action No. 4:18-CV-00574
v.                                               §   Judge Mazzant
                                                 §
NEOLOGY, INC.                                    §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Dismiss First Amended Complaint

Under the Texas Citizens Participation Act (“Motion to Dismiss”) (Dkt. #22) and Plaintiff’s

Motion to Determine Applicability of the Texas Citizens Participation Act (“Motion to Determine

Applicability”) (Dkt. #34). After reviewing the relevant pleadings and motions, the Court finds

that Defendant’s Motion to Dismiss should be denied and Plaintiff’s Motion to Determine

Applicability should be granted.

                                        BACKGROUND

       The history surrounding this case started on May 13, 2014, when 3M Company and 3M

Innovative Properties Company (collectively, “3M”) sued Star Systems International Limited’s

(“SSI”) and Stephen C. Lockhart concerning an employment dispute (the “First Suit”). The First

Suit ended with a Settlement Agreement and the entry of a Consent Judgment on March 13, 2017.

Then, in June 2017, Defendant Neology, Inc. (“Neology”) acquired 3M, becoming the successor-

in-interest to the Settlement Agreement and Consent Judgment. About a year later, on July 12,

2018, Neology sued SSI among others, alleging breach of contract and violations of the Texas

Uniform Trade Secrets Act related to the Settlement Agreement and Consent Judgment from the

First Suit (“the Second Suit”), also seeking a temporary restraining order (“TRO”). This TRO was
granted then subsequently dissolved during the Second Suit. Neology eventually non-suited its

claims without prejudice on July 31, 2018. On August 10, 2018—ten days after Neology non-

suited the Second Suit—SSI filed the present suit in Collin County against Neology alleging (1)

breach of contract; (2) defamation; (3) business disparagement; (4) tortious interference with a

contract; and (5) tortious interference with prospective business relations. Three days later, on

August 13, 2018, Neology removed the case to this Court (Dkt. #1). On September 10, 2018, SSI

filed a motion to remand (Dkt. #13). The Court denied the motion on December 5, 2018 (Dkt.

#32).

        Defendant filed the present motion to dismiss arguing the Texas Citizens Participation Act

(“TCPA”) barred Plaintiff’s claims on October 9, 2018 (Dkt. #22). Instead of filing a response,

Plaintiffs filed the present Motion to Determine Applicability on December 17, 2018 (Dkt. #34).

Defendants filed a response to the motion on December 28, 2018 (Dkt. #36).

                                           ANALYSIS

        The TCPA is an anti-SLAPP (“Strategic Litigation Against Public Participation”) statute

that is designed to “encourage and safeguard the constitutional rights of persons to petition, speak

freely, associate freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” TEX. CIV. PRAC. & REM. CODE § 27.002. “To achieve this, the TCPA

provides a means for a defendant, early in the lawsuit, to seek dismissal of certain claims in the

lawsuit.” NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 746 (5th Cir. 2014).

        Filing a motion to dismiss under the TCPA “stops discovery in the action until the court

has ruled, save for limited discovery relevant to the motion.” Cuba v. Pylant, 814 F.3d 701, 707

(5th Cir. 2016) (citing TEX. CIV. PRAC. & REM. CODE §§ 27.003(c), 27.006(b)). Moreover, the



                                                 2
statute provides an accelerated timetable for addressing such a motion: “[t]he court must set a

hearing on the motion within 60 days of service (90 or 120 days in certain exceptional cases

involving crowded dockets, good cause, or TCPA-related discovery) . . . and the court must rule

on the motion within 30 days after the hearing.” Id. (citing TEX. CIV. PRAC. & REM. CODE

§§ 27.004, 27.005). If a court fails to abide by such deadlines, the motion is deemed denied by

operation of law and the defendants may appeal. See TEX. CIV. PRAC. & REM. CODE § 27.008(a).

           Defendant avers that the TCPA not only applies in federal court but also requires that the

Court dismiss all of Plaintiff’s claims. Federal courts sitting in diversity1 apply state substantive

law rather than federal common law. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Stated

differently, federal courts apply state common law but federal procedural rules. Gasperini v. Ctr.

for Humanities, Inc., 518 U.S. 415, 427 (1996); Foradori v. Harris, 523 F.3d 477, 486 (5th Cir.

2008). Performing an Erie analysis involves a multi-step inquiry. First, the Court must determine

whether the statute is procedural or substantive. State procedural statutes are not applied in federal

courts. Erie, 304 U.S. at 78. Second, the Court determines whether the state substantive law

conflicts with federal procedural rules; if so, then the federal rule applies. All Plaintiffs v. All

Defendants, 645 F.3d 329, 333 (5th Cir. 2011).

           The Fifth Circuit has yet to address whether the TCPA is procedural or substantive, or

whether it applies in federal court. See Diamond Consortium, Inc. v. Hammervold, No. 17-40582,

2018 WL 2077910, at *3 n.3 (5th Cir. May 3, 2018) (“we follow previous panels in assuming

without deciding that Texas’s anti-SLAPP statute applies in federal court.”); Block v. Tanenhaus,

867 F.3d 585, 589 (5th Cir. 2017) (“[t]he applicability of state anti-SLAPP statutes in federal court

is an important and unresolved issue in this circuit.”); Cuba, 814 F.3d at 706 (“we first review the



1
    Here, the Court’s jurisdiction is based on diversity of citizenship.

                                                              3
TCPA framework, which we assume—without deciding—controls as the state substantive law in

these diversity suits.”); Culbertson v. Lykos, 790 F.3d 608, 631 (5th Cir. 2015) (“[w]e have not

specifically held that the TCPA applies in federal court; at most we have assumed without deciding

its applicability.”). As the Court has previously held, although the Fifth Circuit has assumed that

the TCPA is a controlling state substantive statute, Cuba, 814 F.3d at 706, the Court finds

persuasive the dissent in Cuba. Specifically, United States Circuit Judge James E. Graves in his

dissent found that

        the TCPA is procedural and must be ignored. The TCPA is codified in the Texas
        Civil Practice and Remedies Code, provides for a pre-trial motion to dismiss claims
        subject to its coverage, establishes time limits for consideration of such motions to
        dismiss, grants a right to appeal a denial of the motion, and authorizes the award of
        attorneys’ fees if a claim is dismissed. This creates no substantive rule of Texas
        law; rather, the TCPA is clearly a procedural mechanism for speedy dismissal of a
        meritless lawsuit that infringes on certain constitutional protections. Because the
        TCPA is procedural, I would follow Erie’s command and apply the federal rules.

Cuba, 814 F.3d at 720 (citations omitted). The dissent continued to explain that even if the TCPA

were substantive, it is inapplicable in federal court because it conflicts with Federal Rules of Civil

Procedure 12 and 56. Id. at 719–720. As such, the dissent concluded that

        the TCPA is procedural and we may not apply it when sitting in diversity. Even if,
        however, it could be said that the TCPA is substantive, then there is no doubt that
        it must yield to the Federal Rules of Civil Procedure because it directly conflicts
        with the pre-trial dismissal mechanisms of Rules 12 and 56.

Id. at 721.

        Agreeing with the dissent in Cuba, United States Magistrate Judge Andrew W. Austin in

the Western District of Texas denied a motion to dismiss pursuant to the TCPA. Rudkin v. Roger

Beasley Imports, Inc., No. 1:17-CV-849, 2017 WL 6622561, at *1–*3 (W.D. Tex. Dec. 28, 2017),




                                                  4
    report and recommendation adopted, 2018 WL 2122896. 2 Specifically, Magistrate Judge Austin

    found that

               the TCPA contains procedural provisions setting forth deadlines to seek dismissal,
               deadlines to respond, and even deadlines for the court to rule, as well as appellate
               rights, and the recovery of attorney’s fees. It is a procedural statute and thus not
               applicable in federal court. Even if the statute is viewed to be somehow substantive,
               it still cannot be applied in federal court, as its provisions conflict with Rules 12
               and 56, rules well within Congress’s rulemaking authority.

    Id. at *3.

               Adopting the reasoning of the dissent in Cuba and the District Court in the Western District

    of Texas, the Court finds that the TCPA, regardless if classified as procedural or substantive, does

    not apply in federal court. Accordingly, the Court finds that Defendant’s Motion to Dismiss should

    be denied. Consequently, the Court finds that Plaintiff’s Motion to Determine the Applicability

    should be granted.

                                                        CONCLUSION

               It is therefore ORDERED that Defendant’s Motion to Dismiss First Amended Complaint

.   Under the Texas Citizens Participation Act (Dkt. #22) is hereby DENIED and Plaintiff’s Motion

    to Determine Applicability of the Texas Citizens Participation Act is hereby GRANTED

    (Dkt. #34). It is further ORDERED that deadlines in the Scheduling Order (Dkt. #30) remain in

    effect.

           SIGNED this 16th day of January, 2019.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE


    2
        The Court notes that although Rudkin is currently on appeal to the Fifth Circuit, a ruling has not yet been issued.

                                                                 5
